BRANCH, Justice.
Other than the party plaintiff and the amount in controversy, the material facts in this case are the' same as in the *41case of Zimmerman v. Hogg & Allen, 286 N.C. 24, 209 S.E. 2d 795, filed this day.
For the reasons stated in that case, the decision of the Court of Appeals is reversed, and this cause is remanded to that Court with direction that the cause be remanded to the Superior Court of Wilkes County for proceedings consistent with this opinion.
Reversed and remanded.
Chief Justice Bobbitt not sitting.